    NOT FOR PUBLICATION
                                   UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY


           CHAMBERS OF                                                          MARTIN LUTHER KING COURTHOUSE
      SUSAN D. WIGENTON                                                                  50 WALNUT ST.
    UNITED STATES DISTRICT JUDGE                                                        NEWARK, NJ 07101
                                                                                           973-645-5903

                                             January 31, 2019

Hamilton Law Firm
Ayesha Hamilton, Esq.
13 Roszel Road
Building C, Suite 226
Princeton, NJ 08540
Counsel for Plaintiffs

Norton Rose Fulbright US LLP
Felice B. Galant, Esq.
1301 Avenue of the Americas
New York, NY 10019
Counsel for Defendant

                   LETTER OPINION FILED WITH THE CLERK OF THE COURT

           Re:     Albany County Fasteners, et al. v. Epicor Software Corporation
                   Civil Action No. 18-17214 (SDW) (LDW)

Counsel:

        Before this Court is Defendant Epicor Software Corporation’s (“Defendant” or “Epicor”)
Motion to Dismiss Plaintiffs Albany County Fasteners and Raw Products Corporation’s
(collectively, “Plaintiffs”) Complaint pursuant to Federal Rule of Civil Procedure (“Rule”)
12(b)(6) and the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., or alternatively, to stay
this action pending completion of arbitration. (ECF No. 5.) This Court has jurisdiction pursuant
to 28 U.S.C. § 1332(a)(1). Venue is proper pursuant to 28 U.S.C. § 1391(b). This Court, having
considered the parties’ submissions, decides this matter without oral argument pursuant to Rule
78. For the reasons discussed below, Defendant’s Motion to Dismiss is GRANTED.

      I.         BACKGROUND & PROCEDURAL HISTORY1

      On January 9, 2018, the parties entered into a Master Customer Agreement (the
“Agreement”). (Compl. ¶¶ 4, 10, ECF No. 1-1.) Pursuant to the Agreement, Defendant would

1
  This Court assumes the parties’ familiarity with the factual background and procedural history in this matter and
thus will only summarize those facts relevant to the instant motion.
customize, and provide access to and support for a software package and integrate same with
Plaintiffs’ existing software and online systems. (Id. ¶ 11.) Among other things, Plaintiffs allege
that despite being promised a “live launch date of no later than July 2018[,]” (id. ¶ 17), “[t]o date,
. . . [Plaintiffs] do not have access to or support for the . . . software nor have they been provided
with the connections needed[,]” (id. ¶ 50).

       On or about November 16, 2018, Plaintiff filed a four-count Complaint in the Superior
Court of New Jersey, Middlesex County, Law Division alleging: fraud (Count One); breach of
contract (Count Two); and violations of N.J. Stat. Ann. § 12A:2-313 (Count Three) and N.J. Stat
Ann. § 12A:2-314 (Count Four). (See generally Compl.) Defendant removed the suit to this Court
on December 14, 2018. (ECF No. 1.) On December 21, 2018, Defendant filed the instant Motion
to Dismiss the Complaint, or alternatively, to stay this action pending completion of arbitration.2
(ECF No. 5.) Plaintiffs opposed on January 8, 2019, and Defendant replied on January 15, 2019.
(ECF Nos. 6-7.)

    II.       STANDARD OF REVIEW

        “The FAA federalizes arbitration law and ‘creates a body of federal substantive law
establishing and regulating the duty to honor an agreement to arbitrate[.]’” John Hancock Mut.
Life Ins. Co. v. Olick, 151 F.3d 132, 136 (3d Cir. 1998) (quoting Moses H. Cone Mem’l Hosp. v.
Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983)). Courts are authorized to compel arbitration
“upon being satisfied that the making of the agreement for arbitration or the failure to comply
therewith is not in issue.” 9 U.S.C. § 4. Motions to compel arbitration “should not be denied
unless it may be said with positive assurance that the arbitration clause is not susceptible of an
interpretation that covers the asserted dispute.” AT&T Tech., Inc. v. Commc’n Workers of Am.,
475 U.S. 643, 650 (1986).

       When deciding a motion to compel arbitration, a court must ascertain whether “(1) a valid
agreement to arbitrate exists, and (2) the particular dispute falls within the scope of that
agreement.” Aetrex Worldwide, Inc. v. Sourcing for You Ltd., 555 F. App’x 153, 154 (3d Cir.
2014) (quoting Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009)).
To conduct this inquiry, the court shall apply “ordinary state-law principles that govern the
formation of contracts.” Kirleis, 560 F.3d at 160 (quoting First Options of Chi., Inc. v. Kaplan,
514 U.S. 938, 944 (1995)).

    III.      DISCUSSION
           Defendant’s motion is predicated on the following provisions within the Agreement:
                  17. Dispute Resolution . . . in the event of any dispute, claim, or
                  controversy arising out of, relating to, or in connection with this
                  Agreement (whether based in contract, in tort, upon a statutory
                  provision, or otherwise), including, without limitation, the


2
 Defendant has filed a statement of claim with the American Arbitration Association in Austin, Texas against Raw
Products Corporation d/b/a Albany County Fasteners for breach of contract. (Def.’s Moving Br. at 2, ECF No. 5.)


                                                       2
               formation, performance, breach, termination,            enforcement,
               interpretation or validity thereof (a “Dispute”):
               17.1 Negotiation/Mediation. Customer and Epicor will first
               attempt to resolve the Dispute through confidential negotiation
               either through negotiations between designated executives with
               authority to resolve the Dispute, or if mutually agreed, through
               confidential mediation, utilizing a mutually agreeable mediator.
               17.2 Arbitration. If Customer and Epicor are unable to resolve the
               Dispute in accordance with Section 17.1 the Dispute shall be fully
               and finally settled through arbitration administered pursuant to the
               rules and in the location designated in the Additional Dispute
               Resolution provision set forth on the signature page to these Terms
               before a single arbitrator. Any award rendered in such arbitration
               proceedings will be executory, final, and binding on each of the
               parties. . . .
               1. Choice of Law: Additional Dispute Resolution. Except as
               otherwise provided herein, the internal laws of the State of Texas
               govern this Agreement. Any arbitration under the Section headed
               “Dispute Resolution” in the Terms will be administered by AAA
               pursuant to its Commercial Arbitration Rules and Mediation
               Procedures, in a location selected by the party initiating the
               arbitration. The parties acknowledge that this Agreement evidences
               a transaction involving interstate commerce. Notwithstanding any
               provisions herein with respect to applicable substantive law
               governing this Agreement, the agreement to arbitrate and any
               arbitration conducted pursuant thereto shall be governed by the
               Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. Each party submits to
               the non-exclusive jurisdiction and venue of the state or federal
               courts located in Travis County, Texas, for purposes of permitted
               applications of injunctive or other permitted relief, and for any
               litigation ancillary to arbitration, including without limitation,
               litigation or to compel arbitration or enforce an arbitral award. Each
               party waives right to jury trial in connection with any Dispute.
(Agreement, Galant Decl. Ex. A, ECF No. 5-3 at 11, 15.)
       Though the Agreement is not attached to the Complaint, it is referenced throughout same.
Thus, as a threshold matter, this Court will apply the Rule 12(b)(6) standard in deciding the instant
motion because arbitrability is “apparent, based on . . . documents relied upon in the complaint[.]”
Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 776 (3d Cir. 2013) (internal
quotation marks omitted); see also Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998
F.2d 1192, 1196 (3d Cir. 1993) (“We now hold that a court may consider an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiff’s claims are
based on the document.”).



                                                 3
    A. Choice of Law

        In diversity cases, federal courts apply the choice-of-law rules of the forum state, which in
this case is New Jersey. See Collins v. Mary Kay, Inc., 874 F.3d 176, 183 (3d Cir. 2017).
“[O]rdinarily, when parties to a contract have agreed to be governed by the laws of a particular
state, New Jersey courts will uphold the contractual choice.” Id. at 183-84 (quoting Instructional
Sys., Inc. v. Comput. Curriculum Corp., 614 A.2d 124, 133 (N.J. 1992)).

       In the instant matter, two corporations agreed that “the internal laws of the State of Texas
govern [their] Agreement.” (Agreement at 15); see, e.g., Glob. Empire Corp. v. Flower Tech Ctr.,
Inc., No. 18-8795, 2018 WL 6829086, at *3 (D.N.J. Dec. 21, 2018) (upholding a choice-of-law
provision between “two sophisticated commercial entities” that “agreed at arm’s length to be
bound by the laws of Alberta, Canada”). As such, this Court will adhere to the parties’ choice-of-
law provision.

    B. Validity of Arbitration Agreement

         Under Texas law, “an arbitration agreement does not have to assume any particular form,
[but] the language of the agreement must clearly indicate the intent to arbitrate.” Aldridge v. Thrift
Fin. Mktg., 376 S.W. 3d 877, 883 (Tex. App. 2012) (quoting Bates v. MTH Homes-Texas, L.P.,
177 S.W. 3d 419, 422 (Tex. App. 2005)). Here, Section 17 of the Agreement provides that if the
parties are unable to resolve their dispute through negotiation or mediation, it “shall be fully and
finally settled through arbitration.” (Agreement at 11.) Furthermore, the provision refers to the
Agreement’s “Additional Dispute Resolution” provision, which states that “[e]ach party waives
[sic] right to jury trial in connection with any Dispute.” (Id. at 15.) Based on the plain language
of the Agreement, the parties entered into a valid agreement to arbitrate their disputes.3
    C. Scope of Arbitration Agreement
        Plaintiffs do not dispute the scope of the dispute resolution provisions. Indeed, Section 17
broadly applies to “any dispute, claim, or controversy arising out of, relating to, or in connection
with” the Agreement. (Agreement at 11.) Plaintiffs’ claims, all sounding in contract, tort, and
statutory law, fall within the scope of the Agreement’s dispute resolution provisions, and thus, are
subject to arbitration.




3
  Plaintiffs’ reliance on Atalese v. U.S. Legal Servs. Grp., L.P., 99 A.3d 306 (N.J. 2014) to argue otherwise is
misplaced. In Atalese, the Supreme Court of New Jersey held that an agreement was unenforceable because its
wording did not “clearly and unambiguously signal to the plaintiff that she was surrendering her right to pursue her
statutory claims in court.” 99 A.3d at 316. Even if New Jersey law applied here, the facts of this case are
distinguishable from those in Atalese, which “involved a ‘consumer contract’ and not a commercial contract among
businessmen.” Victory Entm’t, Inc. v. Schibell, No. A-3388-16T2, 2018 WL 3059696, at *8 (N.J. Super. Ct. App.
Div. June 21, 2018); see also Columbus Circle NJ LLC v. Island Constr. Co., LLC, No. A-1907-15T1, 2017 WL
958489, at *3 (N.J. Super. Ct. App. Div. Mar. 13, 2017). Here, Plaintiffs are sophisticated, commercial entities, not
naïve consumers. They voluntarily signed the Agreement and are bound by its provisions.



                                                         4
    IV.      CONCLUSION

       For the reasons set forth above, Defendant’s Motion to Dismiss is GRANTED.4 An
appropriate Order follows.


                                                                       /s/ Susan D. Wigenton
                                                                    SUSAN D. WIGENTON, U.S.D.J

Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.




4
 This Court declines to address Plaintiffs’ allegations of fraudulent inducement because they pertain to the Agreement
as a whole, as opposed to the arbitration clause specifically. In re J.W. Res. Expl. & Dev., Inc., No. 07-09-0189-CV,
2009 WL 2601567, at *3 (Tex. App. Aug. 25, 2009) (noting that such determinations are left to arbitrators). Likewise,
whether Defendant was required to resolve disputes through mediation before proceeding to arbitration is also an issue
for an arbitrator to decide. See Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84-85 (2002) (“[P]rocedural
questions which grow out of the dispute and bear on its final disposition are presumptively not for the judge, but for
an arbitrator, to decide.” (internal quotations and citations omitted)).


                                                          5
